DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-5, 7-15, 17-18, and 20-31 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.
	Applicant argues that both Gou and Jamadagni fails to teach or suggest “obtaining, from the MIB, an indication of one or more unicast subframes and one or more broadcast subframes scheduled to occur between the anchor subframes, wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes,” as recited in independent claims 1, 14, 27, and 28.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Gou teaches obtaining, from the SIB, an indication of the one or more scheduled unicast subframes and one or more scheduled broadcast subframes (Gou - Paragraph [0010], note bearing the scheduling information of MBMS controlling signaling in a designated system information block to be transmitted; Paragraph [0073], note scheduling information of SIB2, obtain resource configuration information of the MBMS service, which indicates which subframes are unicast subframes and which subframes are MBMS service subframes), wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes (Gou - Paragraph [0003], note Multimedia Broadcast Multicast Service (MBMS)).  Additionally, Jamadagni (Jamadagni - Paragraph [0035], note indicates allocation of MTC scheduling region in the MBSFN/blank subframe through a master information block (MIB) message).  Since a master information block is a type of system information block, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the MIB of Jamadagni to carry the scheduling information of the unicast and MBMS subframes as disclosed in Gou, with the scheduling information further indicating where non-anchor and anchor subframes occur as disclosed by Xu, thus achieving the desired result.  Therefore, the combination of Xu, Gou, and Jamadagni still teaches “obtaining, from the MIB, an indication of one or more unicast subframes and one or more broadcast subframes scheduled to occur between the anchor subframes, wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes,” as recited in independent claims 1, 14, 27, and 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-10, 12-15, 18, 20-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 9,756,656 B2), hereinafter referred to as You, in view of Xu et al. (US 2015/0092703 A1), hereinafter referred to as Xu, Gou et al. (US 2011/0205952 A1), hereinafter referred to as Gou, and Jamadagni et al. (US 2014/0328303 A1), hereinafter referred to as Jamadagni.

	Regarding claim 1, You teaches a method for wireless communications by a user equipment (UE) (You - Col. 3 lines 36-39, note method for receiving a signal in a user equipment), comprising:
	monitoring within anchor subframes of a plurality of radio frames for synchronization signals of a first type, wherein the anchor subframes occur at a first periodicity (You - Col. 42 lines 7-9, note UE attempts to receive (interpreted as monitoring) PSS (primary synchronization signal)/SSS (secondary synchronization signal) for time_S_L, which is a specific time period (interpreted as a first periodicity), the PSS represents a first synchronization signal type and may be transmitted in a synchronization signal subframe (interpreted as an anchor subframe) (Col. 10 lines 60-65)).
	You does not teach receiving a master information block (MIB) based on the monitored anchor subframes; and obtaining, from the MIB, an indication of one or more unicast subframes scheduled to occur between the anchor subframes and one or more broadcast subframes scheduled to occur between the anchor subframes, wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes.
	In an analogous art, Xu teaches obtaining an indication of one or more unicast subframes scheduled to occur between the anchor subframes and one or more broadcast subframes scheduled to occur between the anchor subframes (Xu - Fig. 9, note subframe configurations with non-anchor subframes between anchor subframes; Paragraph [0085], note schedule transmissions of anchor subframes and non-anchor subframes, the subframes may be unicast (Paragraph [0057], note eNodeB may send the PDCCH/PDSCH in a unicast manner) or broadcast (Paragraph [0057], note eNodeB may send the PBCH in a broadcast manner); Paragraph [0106], note the BS may signal an indication to the served UE, the indication may comprise a selected frame structure (e.g. subframe configuration 4 shown in Fig. 7; note subframe configurations illustrated in Fig. 9 are identical to the configurations illustrated in Fig. 7 (Paragraph [0086]))).
	Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention incorporate the teachings of Xu into You in order to accommodate various subframe configurations to reduce inter-cell interference and increase coverage areas (Xu - Paragraphs [0049] and [0085]).
	The combination of You and Xu does not teach receiving a master information block (MIB) based on the monitored anchor subframes; and obtaining, from the MIB, an indication of the one or more unicast subframes and one or more broadcast subframes scheduled, wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes.
	In an analogous art, Gou teaches receiving a system information block (SIB) based on the monitored anchor subframes (Gou - Paragraph [0081], note sending the SIB, the terminal obtains details of resources by monitoring the controlling signaling corresponding to an SI-RNTI in a PDCCH (i.e., monitoring subframes in which system information blocks are transmitted)); and 
	obtaining, from the SIB, an indication of the one or more unicast subframes and one or more broadcast subframes scheduled (Gou - Paragraph [0010], note bearing the scheduling information of MBMS controlling signaling in a designated system information block to be transmitted; Paragraph [0073], note scheduling information of SIB2, obtain resource configuration information of the MBMS service, which indicates which subframes are unicast subframes and which subframes are MBMS service subframes), wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes (Gou - Paragraph [0003], note Multimedia Broadcast Multicast Service (MBMS)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gou into the combination of You and Xu in order to transmit subframe configurations/scheduling as dedicated system information, reducing overhead (Gou - Paragraphs [0007] and [0010]).
	The combination of You, Xu, and Gou still does not teach wherein the master information block (MIB) indicates subframe scheduling.
	In an analogous art, Jamadagni teaches wherein the master information block (MIB) indicates subframe scheduling (Jamadagni - Paragraph [0035], note indicates allocation of MTC scheduling region in the MBSFN/blank subframe through a master information block (MIB) message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jamadagni into the combination of You, Xu, and Gou in order to schedule subframe transmissions using the MIB, improving coverage for low bandwidth cost devices (Jamadagni - Paragraph [0009]).

	Regarding claim 2, the combination of You, Xu, Gou, and Jamadagni, specifically You teaches wherein the first periodicity corresponds to a multiple of a radio frame periodicity (You - Col. 42 lines 16-17, note time_S_M which is a greater time duration value than time_S_L, the duration may be modified and correspond to a radio frame duration (Col. 11 lines 29-31)).

	Regarding claim 5, the combination of You, Xu, Gou, and Jamadagni, specifically You teaches wherein the synchronization signals monitored for in the one or more unicast subframe are of a second type different than the first type (You - Col. 42 lines 7-9, note UE attempts to receive (interpreted as monitoring) PSS (primary synchronization signal)/SSS (secondary synchronization signal), the SSS represents a second synchronization signal type).

	Regarding claim 7, You does not teach the method further comprising obtaining an indication of which of the one or more unicast subframes are for downlink transmissions and which are for uplink transmissions.
	In an analogous art, Xu teaches the method further comprising obtaining an indication of which of the one or more unicast subframes are for downlink transmissions and which are for uplink transmissions (Xu - Paragraph [0078], note DL and UL subframe configurations, subframes designated as either downlink or uplink, the designation may be performed using received Downlink Control Information (DCI) (Paragraph [0066], note DCI for at least one of UL or DL transmissions)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xu into You for the same reason as claim 1 above.

	Regarding claim 8, You does not teach the method further comprising receiving a physical broadcast channel (PBCH) within one or more of the anchor subframes.
	In an analogous art, Xu teaches the method further comprising receiving a physical broadcast channel (PBCH) within one or more of the anchor subframes (Xu - Fig. 2, note Subframe 1 Slot 1 with PBCH in symbol periods; Paragraph [0055], note eNodeB may send system information in a PBCH (in a subframe), which involves sending the channel, the subframe may be an anchor subframe (Paragraph [0085], note designate certain frames as anchor subframes), the subframe may be received by a UE (Paragraph [0048])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xu into You for the same reason as claim 1 above.

	Regarding claim 9, the combination of You, Xu, Gou, and Jamadagni, specifically You teaches the method further comprising receiving system information block (SIB) information within at least one of:
	one or more of the anchor subframes; or
	the one or more unicast subframes (You - Col. 27 lines 22-25, note SIBs are transmitted through broadcast or dedicated signaling, the dedicated signaling may involve PDSCH for unicast transmission of subframes (Col. 3 lines 56-59); Col. 29 lines 20-25, note eNB may inform the UE of information on the SIBs by transmitting index values).

	Regarding claim 10, the combination of You, Xu, Gou, and Jamadagni, specifically You teaches the method further comprising receiving unicast physical downlink shared channel (PDSCH) data within at last one of one or more of the anchor subframes; or the one or more unicast subframes (You - Col. 3 lines 45-50, note user equipment with RF unit to receive a higher layer signal (which may comprise data) over a PDSCH, information transmitted over a PDSCH may be unicast).

	Regarding claim 12, You does not teach wherein the anchor subframes comprise information for the UE to receive the one or more unicast subframes and the one or more broadcast subframes.
	In an analogous art, Xu teaches wherein the anchor subframes comprise information for the UE to receive the one or more unicast subframes and the one or more broadcast subframes (Xu - Paragraph [0142], note anchor subframes may be used for HARQ and control signaling (Paragraph [0117], note control signal which indicates a ratio of uplink to downlink subframes or frame structure, which may facilitate the reception of unicast/broadcast subframes)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Xu into You for the same reason as claim 1 above.

	Regarding claim 13, the combination of You, Xu, Gou, and Jamadagni, specifically You teaches wherein the information for the UE to receive the one or more unicast subframes and the one or more broadcast subframes comprises at least one of a system bandwidth, a system frame number (You - Col. 15 Table 4, note MasterInformationBlock containing dl-Bandwidth and systemFrameNumber; Col. 15 lines 46-49, note message content of the PBCH expressed in a master information block (MIB), the MIB may be in a PBCH subframe (Col. 10 lines 60-62)), a subframe pattern for the one or more unicast subframes, or a subframe pattern for the one or more broadcast subframes.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by You (You - Fig. 7 transmitting device 10 or receiving device 20 may be a UE, processor 11/21, memory 12/22; Col. 24 lines 29-31, note UE operates as transmitting device in UL and receiving device in DL).
	
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 13.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 14, except the claim is written in a means-plus-function apparatus claim format.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium claim format, which is taught by Xu (Xu - Paragraph [0044], note functions may be stored on or encoded as one or more instructions or code on a computer-readable medium).

	Regarding claim 29, the combination of You, Xu, Gou, and Jamadagni, specifically Xu teaches wherein:
	each radio frame of the plurality of radio frames includes a majority of broadcast subframes (Xu - Fig. 2; Paragraph [0057], note the PSS, SSS, PBCH, PCFICH and PHICH may be broadcasted to all UEs in the coverage area);
	and the anchor subframes and the one or more unicast subframes comprise legacy subframes (Xu - Fig. 2; Paragraph [0057], note the PDSCH may be transmitted in a unicast manner to specific UEs; i.e., the subframe containing the PDSCH (e.g., subframe 0) may be unicasted as a result).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Xu, Gou, and Jamadagni as applied to claims 1 and 14 above, and further in view of Ng et al. (US 10,057,839 B2), hereinafter referred to as Ng.

	Regarding claim 4, the combination of You, Xu, Gou, and Jamadagni does not teach the method further comprising combining synchronization signals received in multiple of the one or more unicast subframes.
	In an analogous art, Ng teaches the method further comprising combining synchronization signals received in multiple of the one or more unicast subframes (Ng - Col. 2 lines 24-29, note TDD sub-frame carries the PSS/SSS, which may be unicast (Col. 6 lines 57-62, note downlink unicast reception); Col. 34 lines 4-8, note uses the PSS/SSS/CRS signals detected as the reference, combines the reference signals detected; Col. 56 lines 6-8, note UE can combine two new SSS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ng into the combination of You, Xu, Gou, and Jamadagni in order to achieve better cell detection performance and reduce UE power used for receiving signals (Ng - Col. 24 lines 41-44 and Col. 56 lines 6-8).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 4.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Xu, Gou, and Jamadagni as applied to claims 1 and 14 above, and further in view of Sadeghi et al. (US 2014/0086173 A1), hereinafter referred to as Sadeghi.

	Regarding claim 11, the combination of You, Xu, Gou, and Jamadagni does not teach wherein at least one of the anchor subframes or the one or more unicast subframes comprise at least one of: legacy eMBMS broadcast signals; Single Cell-point to Multipoint (SC-PTM) signals; or a new carrier type (NCT).
	In an analogous art, Sadeghi teaches wherein at least one of the anchor subframes or the one or more unicast subframes comprise at least one of:
	legacy eMBMS broadcast signals (Sadeghi - Paragraph [0118], note eMBMS may receive broadcast/multicast data within a MBSFN; Paragraph [0119], note MBMS transmissions may occur in MBSFN subframes; Paragraph [0364], note MBSFN subframes may be used for unicast PDSCH);
	Single Cell-point to Multipoint (SC-PTM) signals; or
	a new carrier type (NCT) (Sadeghi - Paragraph [0130], note NCT subframe; Paragraph [0364], note WRTUs supporting NCT specific transmission mode may receive PDSCH transmissions, which may be unicast).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sadeghi into the combination of You, Xu, Gou, and Jamadagni in order to facilitate cell selection/re-selection and handling of subframes to reduce inter-cell interference and improve utilization of time/frequency resources in the network (Sadeghi - Paragraphs [0142] and [0149]).

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 11.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Xu, Gou, and Jamadagni as applied to claim 1 above, and further in view of Seo et al. (US 2016/0205644 A1), hereinafter referred to as Seo.

	Regarding claim 30, the combination of You, Xu, Gou, and Jamadagni does not teach wherein the synchronization signals in at least one of the one or more unicast subframes comprise repetitions of the synchronization signals of the first type in the anchor subframes.
	In an analogous art, Seo teaches wherein the synchronization signals in at least one of the one or more unicast subframes comprise repetitions of the synchronization signals of the first type in the anchor subframes (Seo - Paragraph [0004], note transmit multiple data streams for a unicast service; Paragraph [0142], note a type 1 synchronization reference signal and a type 2 synchronization reference signal are repeated N times in a single subframe).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seo into the combination of You, Xu, Gou, and Jamadagni in order to synchronize with UEs in low SINR areas (Seo - Paragraph [0125]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Xu, Gou, and Jamadagni as applied to claim 1 above, and further in view of Kakani (US 9,602,297 B2).

	Regarding claim 31, the combination of You, Xu, Gou, and Jamadagni does not teach the method further comprising: receiving an indication that at least one unicast subframe of the one or more unicast subframes will be converted to a broadcast subframe, wherein the indication is based, at least in part, on an amount of broadcast data being above a threshold; and receiving the broadcast data in the at least one converted unicast subframe.
	In an analogous art, Kakani teaches the method further comprising:
	receiving an indication that at least one unicast subframe of the one or more unicast subframes will be converted to a broadcast subframe (Kakani - Col. 5 lines 1-22, note unicast field which indicates a request for the wireless transmitter station to convert or copy multicast/broadcast stream data to a unicast data, the transmitter station may also continue to transmit the data as multicast/broadcast stream data), wherein the indication is based, at least in part, on an amount of broadcast data being above a threshold (Kakani - Paragraph [0025], note multicast element count field, which may indicate a number of multicast/broadcast elements fields (e.g., unicast field)); and
	receiving the broadcast data in the at least one converted unicast subframe (Kakani - Col. 5 lines 1-22, note the transmitter station may also continue to transmit the data as multicast/broadcast stream data to one or more other recipient stations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakani into the combination of You, Xu, Gou, and Jamadagni in order enable data retransmissions to establish a reliable multicast/broadcast session between stations (Kakani - Paragraph [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US 2010/0130218 A1) discloses an MIB including an uplink and downlink anchor and data carrier mark, anchor carrier-specific information, etc.
	Sayana et al. (US 2010/0238984 A1) discloses a UE monitoring the control region (first symbols of each subframe) of its anchor base unit.
	Tenny et al. (US 2018/0234839 A1) discloses a MAC CE including an anchor node identifier field comprising information broadcast in a system information block.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461